Knowles, ¿T.,
dissenting. I feel impelled to dissent from the opinion of the majority of the court upon the point of the competency of the juror "Warren. On his voir dire he swore that he had not formed or expressed an opinion as to the guilt or innocence of the defendants, and that he had no prejudice against them.
There is not an affidavit filed that shows that he had ever expressed an opinion as to the guilt or innocence of these parties, save, perhaps, Brown’s, and Mr. Brown is thoroughly impeached. Except his remark to Hugal and Simpson, it appears that, in a joking manner, when rallied about being on the jury, and told that no honest man could sit on the jury; that the lawyers wanted some one they could gull around; he said, according to some, if we *178find them in the least bit guilty, we will sock them through; others testify that he said he would cinch them; but all swear that no particular cases were mentioned, and that they understood his expressions as a joke. In the affidavit of Simpson he does not say that he ever heard 'Warren say any thing about the innocence or guilt of the defendants. Simpson says: “We were speaking of the eases, and I asked him if he had not expressed himself; he said he had, but evidence would change his expression ; I had heard he had expressed himself as to their guilt, but evidence would change it.” Now, what was their expression ? Were they to the effect that he believed' them guilty or not guilty % What kind of an opinion was this ? Was it made up from facts that he had heard ? Did he know any thing about the cases ? He swears, himself, he did not, and his affidavit is competent for this. In a subsequent affidavit Simpson says no particular cases were mentioned; only Indian agency cases generally. Hugal says that Warren was joking, as he understood; and if Warren did say as Hugal says, “ If, we find them the least bit guilty we will put them through,” this is no expression that would disqualify the jiu’or. Now, if such a juror is incompetent there are not fifty honest men in Montana that are competent for jurors in cases where Indian agents are charged with frauds against the general government.
The general character of Warren was put in issue by the prosecution, and the affidavits presented by them show that he is a joking and extravagant man, but that he is truthful and honest in all serious matters; and the affidavits of his fellow jurors show that he was among the last to agree to a verdict of guilty, and these affidavits are competent to show whether he had any bias or not. The affidavits all show that these expressions of Warren were regarded as jocular by those who heard them.
It must appear that a witness has formed or expressed such an opinion as will show that he has bias against the criminal to make him incompetent. I find no such bias.